UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): January 17, 2013 ERHC ENERGY INC. (Exact Name of Registrant as Specified in its Charter) Colorado 000-17325 88-0218499 State of Commission IRS Employer Incorporation File Number I.D. Number 5444 Westheimer Road, Suite 1440, Houston, Texas 77056 Address of principal executive offices Registrant’s telephone number:(713) 626-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 16, 2013, ERHC Energy Inc. (the “Company”) issued a press release providing guidance on its previously announced rights offering.A copy of the press release is furnished as Exhibit99.1 to this report and is incorporated herein by reference. The Rights Offering is being made only by means of the Company’s prospectus supplement, in the form filed with the Securities and Exchange Commission on December 27, 2012, which prospectus supplement became effective upon filing.A copy of the prospectus supplement and any related offering materials may be obtained from the subscription agent, Corporate Stock Transfer, Inc. (Attn: Operations Department) at 3200 Cherry Creek South Drive, Suite 430, Denver, Colorado 80209, (303) 282-4800. Item 9.01. Financial Statements and Exhibits. (d) Exhibit. Exhibit Name of Document Exhibit 99.1 Press Release, dated January 16, 2013, announcing guidance on the Company’s rights offering. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 17, 2013 ERHC ENERGY INC. By: /s/ Peter C. Ntephe Name:Peter C. Ntephe Title:Chief Executive Officer 2 ExhibitIndex Exhibit Name of Document Exhibit 99.1 Press Release, dated January 16, 2013, announcing guidance on the Company’s rights offering. 3
